
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Markey of
			 Massachusetts submitted the following resolution; which was referred
			 to the Committee on House
			 Administration
		
		RESOLUTION
		Providing amounts for the expenses of the
		  Select Committee on Energy Independence and Global Warming in the One Hundred
		  Eleventh Congress.
	
	
		1.Amounts for Committee
			 ExpensesFor the expenses of
			 the Select Committee on Energy Independence and Global Warming (hereafter in
			 this resolution referred to as the Committee), including the
			 expenses of all staff salaries, there shall be paid, out of the applicable
			 accounts of the House of Representatives for committee salaries and expenses,
			 not more than $4,167,500 for the One Hundred Eleventh Congress.
		2.Session
			 LimitationsOf the amount
			 specified in section 1—
			(1)not more than $2,096,900 shall be available
			 for expenses incurred during the period beginning at noon on January 3, 2009,
			 and ending immediately before noon on January 3, 2010; and
			(2)not more than $2,070,600 shall be available
			 for expenses incurred during the period beginning at noon on January 3, 2010,
			 and ending immediately before noon on January 3, 2011.
			3.VouchersPayments under this resolution shall be made
			 on vouchers authorized by the Committee, signed by the Chairman of the
			 Committee, and approved in the manner directed by the Committee on House
			 Administration.
		4.RegulationsAmounts made available under this resolution
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
		
